Exhibit 10.2

RESIGNATION AGREEMENT

This Resignation Agreement (“Agreement”) is entered into by and between Myriad
Genetics, Inc., a Delaware corporation, with its principal office at 320 Wakara
Way, Salt Lake City, Utah 84108 (hereinafter referred to as “Myriad” or the
“Company”) and Jay M. Moyes (hereinafter referred to as “Moyes”).

RECITALS

A. Moyes has been employed by Myriad since July 12, 1993, currently holds the
job title of Chief Financial Officer and Treasurer, and is resigning from such
offices.

B. In order to facilitate a smooth transition for the new Chief Financial
Officer and Treasurer, Myriad desires to retain Moyes as a non-employee
consultant to provide certain consulting services, and Moyes is willing to
provide certain consulting services to the Company.

C. Myriad desires to provide Moyes a bonus payment for the accomplishments of
his FY 2008 MBOs, as well as his contributions to the success of the Company
from his 14 years of service to Myriad.

D. Moyes and Myriad desire to resolve any and all disputes that may exist,
whether know or unknown, between them, including, but not limited to, disputes
relating to Moyes’s employment with Myriad and the termination of that
employment relationship.

E. Myriad is willing to provide the consideration provided for herein to Moyes
in return for the commitments, releases and agreements set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties mutually agree as follows:

1. Effective Date. This Agreement is effective on the eighth day following
Moyes’s signing this Agreement, provided that Moyes does not revoke his
execution of this Agreement as provided in Paragraph 22 below.

2. Resignation. Moyes resigns his employment and position with Myriad effective
November 1, 2007.

3. Benefits. In reliance on the releases and agreements set forth herein and
following the expiration of the revocation period described in Paragraph 22
below and the unrevoked signing of this Agreement by Moyes, Myriad shall provide
the following benefits to Moyes:

a. Position: Moyes will hold the title “Chief Financial Officer” and “Treasurer”
until November 1, 2007; however, all responsibilities in the position will cease
November 1, 2007. Moyes may not represent to third parties that he is an
employee of Myriad after November 1, 2007.

 

Myriad-Moyes Agreement   



--------------------------------------------------------------------------------

b. Payment: Myriad will pay Moyes the sum of $380,000, subject to all applicable
taxes. Myriad will pay Moyes a lump sum of $380,000, less applicable withholding
amounts, immediately following the completion of the 7 day Revocation period.

4. Consulting Services. As partial consideration of the amounts paid to Moyes
hereunder, Moyes agrees to provide up to 200 hours of consulting services to
Myriad through December 31, 2007.

5. Receipt of this Agreement. Moyes understands and acknowledges that on
November 1, 2007, he received a copy of this Agreement, and that he has 21 days
from receipt of this Agreement in which to consider and consult with an attorney
regarding this Agreement. Moyes acknowledges that he has an adequate amount of
time in which to consult with any person of his choice with respect to the
contents of this Agreement prior to signing.

 

          Jay M. Moyes     Date

6. Release of Claims by Moyes. Moyes, for himself and for all persons claiming
by, thorough, or under his, hereby completely and unconditionally releases and
discharges Myriad and each of Myriad’s parents, subsidiaries, affiliates,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys and all persons acting by, through, under or in concert with any of
them (hereinafter collectively referred to as “Releasees”) from any and all
claims, demands, charges, grievances, damages, debts, liabilities, accounts,
costs, attorney’s fees, expenses, liens and causes of action of every kind and
nature whatsoever (hereinafter collectively referred to as “Claims”). The Claims
from which Moyes is releasing Releasees herein include without limitation,
breach of implied or express contract, breach of implied covenant of good faith
and fair dealing, libel, slander, misrepresentation, fraud, wrongful discharge,
discrimination claims under the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the
Utah Antidiscrimination Act, and any other laws prohibiting age, race, religion,
sex, national origin, disability and other forms of discrimination, and any tort
or other claim arising in any way out of the employment relationship or
termination of that relationship between Myriad and Moyes whether now known or
unknown, suspected or unsuspected, accrued or unaccrued. Moyes specifically
waives any and all claims for back pay, front pay, or any other form of
compensation for services, except as set forth herein. This release and waiver
of claims by Moyes releases and waives all claims against Myriad which may
accrue as of the date of this Agreement.

Moyes hereby waives any right to recover damages, costs, attorneys’ fees, and
any other relief in any proceeding or action brought against Myriad by any other
party, including without limitation the Equal Employment Opportunity Commission
and the Utah Antidiscrimination and Labor Division, on Moyes’s behalf asserting
any claim, charge, demand, grievance, or cause of action released by Moyes as
stated above.

 

Myriad-Moyes Agreement    2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Moyes does not waive rights, if any; Moyes may
have to unemployment insurance benefits or workers’ compensation benefits.
Myriad agrees that if Moyes is unable to find employment before his severance
runs out and he applies for unemployment benefits, Myriad will not oppose that
application. Nothing in this paragraph prohibits Moyes from paying COBRA
premiums to maintain Moyes’s participation, if any, in Myriad’s group health
plan to the extent allowed by the terms, conditions, and limitations of the
health plan.

In addition, notwithstanding this release language, Moyes is not waiving any
rights and interests he has in the Myriad 401(k) retirement plan, and Moyes’s
individual account balance in such plan is and remains fully vested in Moyes.
Moyes will be sent the necessary paperwork to allow his to withdraw his money
from those retirement accounts.

7. Release of Claims by Myriad. Myriad, for itself, its heirs, assigns and
representatives, hereby releases and waives all claims it has or may have,
whether known, unknown, actual, potential or contingent, against Moyes,
including any of his agents and representatives, in any way arising out of or
relating to Moyes’s employment with Myriad and/or the termination of Moyes’s
employment with Myriad. This release and waiver of claims by Myriad covers, but
is not limited to, all claims for misrepresentation, fraud, breach of implied or
express contract, breach of implied covenant of good faith and fair dealing,
defamation, and interference with economic relations. This release and waiver of
claims by Myriad releases and waives all claims against Moyes which may accrue
as of the date of this Agreement.

8. Amendment. This Agreement may not be supplemented, amended, or modified
except through a new written agreement signed by both parties.

9. No Assignment of Claims. Moyes represents and warrants that he has not
previously assigned or transferred, or attempted to assign or transfer, to any
third party, any of the Claims waived and released herein.

10. No Claim Filed. Moyes represents that he has not filed any claim, complaint,
charge or lawsuit against Myriad or any other Releasee with any governmental
agency or any state or federal court, and covenants not to file any lawsuit at
any time hereafter for any matter, claim or incident known or unknown which
occurred or arose out of occurrences prior to the date hereof.

11. Additional Consideration. Moyes agrees and acknowledges that the payment and
benefits provided pursuant to this Agreement are in addition to any payments or
benefits to which Moyes would be entitled without signing this Agreement.

12. Confidential Information. As a further material inducement to Myriad to
enter into this Agreement, Moyes agrees that he will not divulge the following
information or types of information to anyone without the prior written consent
of Myriad which will not be unreasonably withheld: trade secrets, salaries,
financial information, franchise information, marketing information, pricing,
products, product lists, product information, sales information, personal
employee information, or any other information of a similar confidential,
sensitive or competitive nature. Moyes acknowledges that he has previously
signed a confidentiality agreement with Myriad that remains in effect and under
which he continues to be obliged to not disclose or make use of confidential or
proprietary company information.

 

Myriad-Moyes Agreement    3



--------------------------------------------------------------------------------

13. Company Property. Moyes hereby represents and warrants that he has returned
to Myriad all documents, property and records owned by, belonging to or created
by Myriad or other Releasees, including, but not limited to all copies thereof
(hereinafter referred to as “Properties”), except as permitted by Myriad. For
the purposes of this Agreement, “Properties” includes but is not limited to
keys, small wares, complete and partial documents, correspondence, reports,
memoranda, laboratory records of any kind, notes, software, computer disks,
manuals, computerized information and reports.

14. Moyes Personal Property. Myriad hereby represents and warrants that it will
return to Moyes all documents, property and records owned by, belonging to or
created by Moyes prior to his employment at Myriad. “Properties” include but are
not limited to personal effects currently stored in his former office, complete
and partial documents, correspondence, reports, memoranda, laboratory records of
any kind, notes, software, computer disks, manuals, computerized information and
reports, except to the extent that any of the foregoing constitutes property of
Myriad. Moyes will not be prevented from creating electronic copies of all
personal computer files that are stored on his former computer at Myriad.

15. Nondisparagement. Moyes agrees not to damage, disparage or criticize, orally
or in writing, Myriad, its officers, executives, management or operations to any
third person or entity. Myriad agrees, through its executives and officers, not
to damage, disparage or criticize Moyes to any third person or entity.

16. Entire Agreement. This Agreement contains the entire agreement and
understanding of Myriad and Moyes concerning the subject matter hereof and this
Agreement supersedes and replaces all prior negotiations, proposed agreements,
agreements or representations whether written or oral. Myriad and Moyes agree
and acknowledge that neither Myriad nor Moyes, including any agent or attorney
of either, has made any representation, guarantee or promise whatsoever not
contained in this Agreement to induce the other to execute this Agreement, and
neither party is relying on any representations, guarantee, or promise not
contained in this Agreement in entering into this Agreement.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah, without giving effect to Utah’s
choice of law rules.

18. Submission to Jurisdiction. Moyes and Myriad each submits to the
jurisdiction of any state or federal court sitting in the State of Utah in any
action or proceeding arising out of or relating to this Agreement, and each
party agrees that all claims of whatever type relating to or arising out of this
Agreement may be heard and determined only in a state or federal court sitting
in the State of Utah. Moyes and Myriad each waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought, and waives any
bond, surety, or other security that might be required of any other party with
respect thereto. Moyes and Myriad each agrees that if any action or proceeding
relating to or arising out of this Agreement is brought in any other court or
forum other than a state or federal court sitting in the State of Utah, the
action or proceeding shall be dismissed with prejudice and the party bringing
the action or proceeding shall pay the other party’s legal fees and costs.

 

Myriad-Moyes Agreement    4



--------------------------------------------------------------------------------

19. Consultation with Attorney. Moyes understands and acknowledges that Myriad
has advised Moyes to consult with an attorney of Moyes’s choice prior to signing
this Agreement.

20. Voluntary and Knowing Signing. Moyes acknowledges that he has read this
Agreement carefully and fully understands this Agreement. Moyes acknowledges
that he executes this Agreement voluntarily and of his own free will, and that
he is knowingly and voluntarily releasing and waiving all Claims he may have
against Releasees, including Myriad.

21. Breach of Agreement. Breach of any terms of this agreement by Moyes
including any obligation of nondisparagement, failure of any representation or
warranty, and any obligation not to divulge confidential information, shall be
grounds for termination of any or all of the separation benefits, including
vested stock options.

22. Revocation Period. Moyes has seven (7) days from the date on which he signs
this Agreement to revoke this Agreement by providing written notice of his
revocation to:

Barbara Berry

Senior Vice President of Human Resources

Myriad Genetics, Inc.

320 Wakara Way

Salt Lake City, Utah 84108

Moyes’s revocation, to be effective, must be received by the above-named person
by the end of the seventh day after Moyes signs this Agreement. This Agreement
becomes effective on the eighth day after Moyes signs this Agreement, providing
that Moyes has not revoked this Agreement as provided above.

23. Indemnification. Nothing herein shall be construed to diminish any rights of
Moyes, or obligations of Myriad, to indemnify Moyes to the extent provided for
under the By-Laws of the Company and Delaware General Corporation Law as a
result of any claim arising from or relating to the fact that Moyes was an
officer of Myriad.

 

Myriad-Moyes Agreement    5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated to be effective for all purposes as of the Effective Date indicated
above.

 

MYRIAD GENETICS, INC.     JAY M. MOYES By:   /s/ Barbara Berry     /s/ Jay M.
Moyes Its:   Sr Vice President, Human Resources     Date:   November 1, 2007    
Date: November 1, 2007

 

Myriad-Moyes Agreement    6